DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29-32 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mishina (US 5,555,965) in view of Bleeker (US 5,167,345) in view of Overhultz (US 8,823,521) and further in view of Fellhoelter (US 9,370,283). 

Referring to claim 26.  Mishina discloses an apparatus (2; Figure 1) for dispensing a first feminine hygiene product (feminine articles; 8; see abstract) and a second feminine hygiene product (feminine articles; 9; see abstract), the apparatus (2) comprising:
a.    a container (4) including a front cover (6) and defining an interior chamber (56);
b.    a first rail (64) disposed in the interior chamber having walls to retain a first plurality of the first feminine hygiene product (8) and a second rail (68) having walls to retain a second plurality of the second feminine hygiene product (9), the first rail (64) disposed adjacently to the second rail (68);
d.    a first dispenser (130; Figure 6A) located at an end of the first rail (64) and a second dispenser (44; Figure 4A) located at an end of the second rail (68), the first dispenser (130; Figure 6A) operatively connected to a first motor (118) and the second dispenser (44; Figure 4A) operatively connected to a second motor (74); and
e.    a first motion sensor (manual select button 34), disposed at the front cover (6), electrically connected to the first motor (wired to motor), and a second motion sensor (manual select button 36) disposed at the front cover (6), electrically connected (wired to motor) to the second motor (74), wherein the first motion sensor (manual select button 34) is configured to actuate the first motor (118) to dispense the first feminine hygiene product (8) in response to a first physical motion (physically depressing the actuation button 34), and the second motion sensor (manual select button 36) is configured to actuate the second motor (74) to dispense the second 

	Mishina does not disclose a first weight and a second weight-configured to move and be retained in their respective first and second rails.

Bleeker discloses a dual dispenser (10; Figure 1) wherein a first weight (31; Figure 3) is configured to move in and be retained by the first rail (26) and a second weight (30; Figure 3) configured to move in and be retained by the second rail (25),
wherein the first weight (31) includes a first boss (88) having a first projection (projection of 88), the first projection (projection of 88) providing an indication (flag connected to 91; Figure 3) that the first rail (26) is out of the first product (product is out and also prevents entry of additional coins) and wherein the second weight (30) includes a second boss (61) having a second projection (projection of 61), the second projection (projection of 61) providing an indication (flag connected to 63; Figure 3) that the second rail (24) is out of the second product (product is out and also prevents entry of additional coins);

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina to include a first weight and a second weight configured to move and be retained in their respective first and second rails as taught by Bleeker because the first weight and the second weight would assure the light weight products stored in the dispenser columns 

Mishina in view of Bleeker do not disclose the first and second weight comprising a first and a second magnets having a first and second magnetic field providing an indication the respective rails are out of product.

Overhultz discloses a first and second follower (302; Figure 3 and 5) comprising a first and a second magnets (314) having a first and second magnetic field (magnetic fields emitted by members 314) providing an indication the respective rails are out of product (by actuation of a reed switch in the presence of a magnetic field), wherein each of the first magnetic field sensor and the second magnetic field sensor includes a reed switch.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view Bleeker to include the first and second weight comprising a first and a second magnets having a first and second magnetic field providing an indication the respective rails are out of product as taught by Overhultz because comprising a magnetic sensors to detect the presents of an empty rail would reduce the complexity of the dispenser as opposed to comprising a mechanical sensor mechanism.



	Mishina in view of Bleeker and Overhultz do not disclose a first motion and a second motion sensors configured to actuate their respective motors to dispense articles.

Fellhoelter discloses a paper product dispenser (18; Figure 1) wherein a hand motion sensor (43) disposed at the front cover (consisting members 20 and 40; Figure 1 and 3) and is configured to be actuated by an object (an hand) spaced from the front cover configured to detect hand movements is configured to actuate the dispensing of the product from the dispenser.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view of Bleeker and Overhultz to have included hand motion sensors configured to actuate the dispensing as taught by Fellhoelter because hand motion sensors for each  

Fellhoelter discloses a paper product dispenser (18; Figure 1) comprising a controller (controller; Figure 16) electrically connected to the first motion sensor (43), to the first motor (50), and to the second motor (51), wherein the controller is configured to turn on the first motor in response to detecting the first physical motion (43) and is configured to turn on the second motor.

Mishina in view of Bleeker, Overhultz and Fellhoelter do not specifically disclose the first and the second motors, as being electrically connected to a first and a second motion sensors.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view of Bleeker, Overhultz and Fellhoelter to have replaced the two actuation buttons of Mishina with a first and a second motion sensors because each of the hand motion sensors would allow product dispensing without touching the dispenser actuation buttons thus provide a more sanitary operation of the dispenser.

Mishina in view of Bleeker, Overhultz do not specifically disclose a time delay mechanism wherein the dispenser prevents the dispensing of product until the time period has elapsed.

  

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view of Bleeker, Overhultz to have included a dispensing time delay between the time of the first motor actuation and the second motor actuation is equal to the selected time delay amount before the second motor actuation as taught by Fellhoelter because determining the length of the time delay interval after the first motor actuation would accurately provide a consistent length of the time delay after each first actuation thus assuring a consistent wait time after each motor actuation during dispensing.

Regarding claim 29, see complete structure as recited in claims 26 above, in addition the following limitations…

a first switch (141) disposed adjacently to the first pin (128 Figure 5), wherein rotation of the first dispenser (130) moves the first pin (128 Figure 5) into and out of contact with the first switch (141).

Referring to claim 30.  Mishina discloses an apparatus (2; Figure 1) for dispensing a first feminine hygiene product (feminine articles; 8; see abstract) wherein the controller (control logic; Figure 7) is operatively connected to the first switch (141; Col. 8 line 15) and configured to rotate the first motor (118) in response to the first physical motion (actuation for dispensing) and configured to stop rotation (rotation of 130) of the first motor (118) after contact of the first pin (128) with an arm of the first switch (141).

Regarding claim 31, see complete structure as recited in claims 26 above, in addition the following limitations…
Mishina does not disclose comprising a second switch disposed adjacently to the second pin wherein rotation of the second dispenser moves the second pin into and out of contact with the second switch as the first switch.


a first switch (141) disposed adjacently to the first pin (128 Figure 5), wherein rotation of the first dispenser (130) moves the first pin (128 Figure 5) into and out of contact with the first switch (141).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view of Bleeker, Overhultz and Fellhoelter to have replaced the second dispenser with a dispenser similar to the first dispenser comprising cylindrical articles (8) because the apparatus would be able to house a larger quantity of first articles since both the first and the second rails would house the same product.

Referring to claim 32.  Mishina discloses an apparatus (2; Figure 1) for dispensing a first feminine hygiene product (feminine articles; 8; see abstract) wherein the controller (control logic; Figure 7) is operatively connected to the first switch (141; Col. 8 line 15) and configured to rotate the first motor (118) in response to the first physical motion (actuation for dispensing) and configured to stop rotation (rotation of 130) of the first motor (118) after contact of the first pin (128) with an arm of the first switch (141).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view of Bleeker, Overhultz and Fellhoelter to have replaced the second dispenser 

Regarding claims 42-43, see complete structure as recited in claims 26 above, in addition the following limitations…
Fellhoelter discloses a paper product dispenser (18; Figure 1) comprising a controller (controller; Figure 16) electrically connected to the first motion sensor (43), to the first motor (50), and to the second motor (51), wherein the controller is configured to turn on the first motor in response to detecting the first physical motion (43) and is configured to turn on the second motor…
…wherein the controller (controller; Figure 16) includes a programmed time delay (dip switch 45 and 46; DIP switch 45 adjusts the desired delay between sensing intervals; Col. 6 lines 39-50), the programmed time delay preventing the first motor and the second motor from dispensing a second one of the selected feminine hygiene product for a period of time determined by the programmed time delay mechanism after dispensing a first one of the first type of feminine hygiene product (the time delay prevent a second dispensing of product within a selected time interval).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Mishina in view of Bleeker and Overhultz to have included a programmed time delay for a selected time interval as taught by Fellhoelter because a programmed time delay would . 

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.  See modified rejections in light of Mishina (US 5,555,965) in view of Bleeker (US 5,167,345) in view of Overhultz (US 8,823,521) and further in view of Fellhoelter (US 9,370,283) cited above.

Applicant arguments regarding cited references of Morad (US 9,721,419) are persuasive and thus a secondary references of Bleeker and Overhultz are incoperated in the new rejections.  The reference of Bleeker disclose a first and a second weights that drive the stack towards the respective dispensing openings wherein, the weight comprising protrusion bosses which actuate a mechanical lever sensor mechanism to provide a status of the depleted inventory in the respective rails as the products are depleted.  The reference so Overhultz disclose magnetic sensors mounted on a plurality pushers on the dispensing rails wherein the magnetic field actuates the respective reed switch to provide an inventory status of the remaining product.  The combination of the new references read on claimed limitations of the presented claims.

Applicant argues the amended limitations “Mishina, however, does not teach or suggest a controller configured to identify a first time the first motor is turned on and to identify a second time the second motor is activated to be turned on, to determine a time period between the first time and the second time, and to not turn on the second motor in response to the object or the another object until the time period has elapsed,” are not disclosed.  
In view of the Examiner, Fellhoelter (US 9,370,283) discloses a controller configured to identify a first time the first motor is turned on (the instant time when the first dispensing motor is turned on) and to identify a second time the second motor is activated to be turned on (is the time when the first motor it activated plus the selected time of the time delay, as to when the second motor may be actuated), to determine a time period between the first time and the second time, and to not turn on the second motor in response to the object or the another object until the time period has elapsed (the second motor cannot be turned on until the time exceeds the predetermined time delay). Thus, Fellhoelter discloses the newly amended limitations.
Applicant argues the amended limitations “Bleeker, however, does not teach or suggest controller configured to identify a first time the first motor is turned on and to identify a second time the second motor is activated to be turned on, to determine a time period between the first time and the second time, and to not turn on the second motor in response to the object or the another object until the time period has elapsed.” It is true the Bleeker does not teach the amended limitations however the teaching are gleaned from the Fellhoelter reference. 
Fellhoelter discloses controller configured to identify a first time the first motor is turned on (the instant time when the first dispensing motor is turned on) and to identify a second time the second motor is activated to be turned on (is the time when the first motor it activated plus the selected time of the time delay, as to when the second motor may be actuated), to determine a time period between the first time and the second time (the amount of time delay selected), and to not turn on the second motor in response to the object or the another object until the time period has elapsed (the second motor cannot be turned on until the time delay is passed). Thus, Fellhoelter discloses the newly amended limitations.

It is suggested the applicant include additional structural elements to differentiate between for the cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651